id office uilc cca_2010051014551042 ---------------- number release date from ------------------ sent monday date pm to ------------------ cc ------------------ subject cdp face to face reqt followed by reqt for phone hearing ----------------------- hi this is our response to your request for advice with respect to the situation set for below this advice has been reviewed and approved by my manager we understand appeals’ frustration with taxpayers who request a face-to-face hearing leading to the transfer of the case from campus appeals to field appeals and then request a telephone conference once the case is transferred this may well simply be an attempt to delay the hearing that said we do not believe it is advisable once a face-to-face hearing is requested to tell the taxpayer that the hearing must be face-to-face and then consider the taxpayer to have waived the right to a hearing if the taxpayer does not show up at the scheduled time and place generally the service would rather the hearing be by telephone requiring a face-to-face hearing once one has been requested is at odds with this addition treating the taxpayer as having waived the right to a hearing in these situations will surely lead to appeals based in part on the denial of a hearing we can foresee the tax_court being sympathetic to taxpayers and sending the case back for a hearing this would just cause greater delay we also understand appeals’ reluctance to send these cases back to campus appeals therefore we recommend that these cases stay with field appeals for a telephone conference if the taxpayer continues to delay by refusing to schedule or not answering the phone at the appointed time of the telephone conference appeals may then consider determining the hearing to have been waived as long as it has been clear about its intentions throughout communications with the taxpayer in
